Opinion issued December 17, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00661-CR
                            ———————————
                     STEVEN CULLEN LEWIS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                       Trial Court Case No. 2303611


                          MEMORANDUM OPINION

      Appellant is attempting to appeal from the trial court’s September 3, 2020

order denying his motion to suppress. The State has filed a motion to dismiss,

claiming that this Court lacks jurisdiction because appellant may only appeal from a

final judgment, and the order denying appellant’s motion to suppress is not a final
judgment. This Court held the motion to give appellant the opportunity to respond,

but appellant has not responded. See TEX. R. APP. P. 10.1(b).

      Courts of appeals have no jurisdiction to review interlocutory orders unless

jurisdiction has been expressly granted by law. See Apolinar v. State, 820 S.W.2d

792, 794 (Tex. Crim. App. 1991). The order denying appellant’s pretrial motion to

suppress is not a final judgment and may not be appealed until after final judgment

is rendered. See id.; Laney v. State, No. 14-00-01298-CR, 2001 WL 1098079, at *1

(Tex. App.—Houston [14th Dist.] Sept. 20, 2001, no pet.).

      Accordingly, we grant the State’s motion and dismiss the appeal for lack of

jurisdiction. Any pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Hightower and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2